AO 24513 (Rev_ 02)"|8} Jttdgment in a Crimin:ll Cilsc
Sheel |

****AMENDED UNITED STATES DiSTRICT COURT
JUDGMENT Distriet ot`Montana

 

 

 

 

 

 

l
UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
v- )
Donald E- WOOC|» JF- § Case Nurnber: CR 17-138-BLG-SPW-2
)`“-J:§)’CUSM Niimbei': 17023-046
Car|o Canty and Catherine Laughner
) Dc|i:nd:int’s .»\ttorn=:y _ _ _'_ _ _

THE DEFENDANT:

ij pleaded guilty to eount[s) _

[l pleaded nolo contendere to count(s) _

which was accepted by the eotii't. _ q __ _
Ezl was {`ound guilty on eount(s) 1-7. _9-14 _, f__ ___ ___
after a plea ofnot guilty __

Tlte defendant is adjudicated guilty oftltese offenses:

'I`itle & Seetion Nature of Oft`ense Offense Ended Count
18usc;371 Conspiraey 6!6!2016 1
18usc:1343 Wire Fraud 2!28»*2015 2
1Busc'1343 Wire Fl'aUd 2f28.-"20'15 3

']`lte defendant is sentenced as provided in pages 2 through ___ _3 oi`this judgment The sentence is imposed pursuant to

the Scnteneing Reform Act of` 1934.

g Thc defendant has been found not guilty on count(s) _B _ _ __

l:l Couitl(s) __ _ _ [] is l:l are dismissed on the motion oftlte United States.

 

lt is ordered t_hat the defendant_niust notify the Un_ited States attorney for this district within 30 da 's of_any change ofnaine, residence,
or mailing address until_all fines. restitution._costs, and special assessments imposed t_)y this_iudginent arc t`u y pald. Ifordered to pay restitution.
the defendant must notify the court and United States attorney ofmaterial changes in economic circumstances

11."9!2018

Date ol`Il posilion of`.ludgmcnt

    

Signature ofJudge

FI LE D
Susan P. Watters, Dis_trict Judge

NOV 1 4- 2013 hi\liiint: and Tillc o|`Jtidge ' ' "` "`_

CIer!-i. US District Court
District of Montana - Bi||i`ngs 11113_!_'2018
Date

AO 2453 (Rev. 02/18) Judgmcnt in a Criminal Case
Shcet |A

_ Judgmenl--Pagc 4;?__=01`
DEFENDANT: DOna|d E. WOOd, Jr.

CASE NUMBER: CR 17-138-BLG-SPW-2

ADDITIONAL COUNTS OF CONVICTION

Title & Section _ Nature of Offense Offense Ended _(_JoLnt
18usc1341 Wire Fraud ' 2l28/2015 4
18usct 341 Mai| Fraud 2/28/2015 5
49usc5124 ` Transportation of Hazardous Materials Wlthout P|acard ` 11/21/2012 6
49usc$124 Transportation of Hazardous Materia|s Withotit P|acard 11/25/2012 7
49uscS124 Transportation of Hazardous Materia|s Without P|acard 12/29/2012 9
49usciSt10 v ‘ Transp. of Haz. Mat. Wlthout Proper Shipp|ng Papers ` 11/21/2012 10
49us05110 Transp. of Haz Mat. Without Proper Shipping Papers `11/25/2012 11
49us05110 ` z . ` Transp. of Haz. Mat. Without Proper Shipplng Papers ' 11/30/2012 12
49us05110 Transp. of Haz. Mat. Without Proper Shipping Papers 12/29/2012 13

1ausc1519 ' obstruction of.iusiioe 1/17/2013 14

AO 2458 (Rcv. 02/|8) Judgment in Crimina| Case
Shect 2 _ lmprisonment

Judgment - Page 3 of
DEFENDANT: Dona|d E. Wood, Jr.

CASE NUMBER: CR 17-138-BLG-SPW-2

IMPRISONMENT

The defendant is hereby committed to the custody of the Fedcral Bureau of Prisons to bc imprisoned for a total
term of:

12 months and one day on each count, concurrent

M The court makes the following recommendations to the Bureau of Prisons:

The defendant is placed in Yankton FC| because it is close to family.

[l The defendant is remanded to thc custody of the United Statcs Marshal.

l:l The defendant shall surrender to thc United Statcs Marsha| for this district:
l:l at l:l a.m. l:l p.m. on
l:] as notified by thc United Statcs Marshal.

 

l:l The defendant shall surrender for service of sentence at the institution designated by the Burcau of Prisons:

C] before 2 p.m. on

 

I:l as notified by the United States Marshal.

ij as notified by the Probation or Prctrial Serviees Officc.

 

 

 

RETURN
l have executed this judgment as follows:
Dcfendant delivered on to
at , with a certified copy of this judgment
UN]TED STATES MARSHAL
By

 

DEPUTV UN|TED STATES MARSHAL

AO 2458 (Rev. 02/18) .ludgment in a Crimina| Case
Sheet 3 - Supervised Release

Judgrncnt-Fage 4 of 48_

DEFENDANT: Dona|d E. Wood, Jt’.
CASE NUMBERZ CR 17-138-BLG-SPW-2

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

3 years on each count, concurrent.

MANDATORY CONDITIONS

], You must not commit another fcderal, state or local crime.
You must not unlawfully possess a controlled substancc.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereaher, as determined by the court.

l:| The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifapp/icable)
4_ |:| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (check i`fapplicnble)
5. lZi You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
m You must comply with the requirements of the Sex Offender Registration and Notif`ication Act (34 U.S.C. § 20901, et seq.) as

directed by the probation ot`ficer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (chec/c ifapplimble)

7_ [:] You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 2453 (Rev. 02/|8) Judgment in a Criminal Casc

Sheet 3A - Supervised Rclease

Judgment-Page 45 of T.__

DEFENDANT: Donald E. Wood, Jr.
CASE NUMBER: CR 17-138-BLG-SPW-2

STANDARD CONDITIONS OF SUPERVlSION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions arc imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep mformed, report to the court about, and bring about improvements in your conduct and condition.

l.

.v-.¢=

You must report to the probation office in the federal judicial district where you arc authorized to reside within 72 hours of your

glease from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
ame.

Afier initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and

when you must report to thc probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officcr.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstanccs, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to

take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from

doing so. If you do not have full-time employment you must try to find full-time employment, unless thc probation officer excuses

you from doing so. lf you plan to change where you work or anything about your work (such as your position or your job

responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least lO

days in advance is not possible due to unanticipated circumstanccs, you must notify the probation officer within 72 hours of

becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been

convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the

probation officcr. ‘

lf you arc arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive dcvice, or dangerous weapon (i.e., anything that was

designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

Vou must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without

first getting the permission of the court.

if the probation officer determines that you pose a risk to another person (including an organization), the probation officer may

require you to notify the person about the risk and you must comply with that instruction The probation oHicer may contact the

person and confirm that you have notified the person about the risk.

Vou must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Off`ice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overview of Probation and Supervised

Release Condi‘tions, available at: www.uscourts.gov.

Defendant's Signature

Date

 

 

AO 2458(Rev. 02/| 8) Judgment in a Criminal Case
Sheet 3D - Supervised Release

ludgment-Page 96_ of g
DEFENDANT: Donald E. Wood, Jr.
CASE NUMBER: CR 17-138-BLG-SPW-2

SPECIAL CONDITlONS OF SUPERVlSION

1. A|l employment must be approved in advance in writing by the United States Probation Office. The defendant shall
consent to third-party disclosure to any employer or potential employer.

2. The defendant will provide the United States Probation Officer with any requested financial information and shall incur
no new lines of credit without prior approval of the United States Probation Officer. You must notify the Probation Officer
of any material changes in your economic circumstances that might affect your ability to pay restitution, fines or special
assessments

3. The defendant shall apply all monies received from income tax refunds, lottery winnings. judgments, and/or any other
anticipated or unexpected financial gains to the outstanding court-ordered financial obligation.

4. The defendant will provide the United States Probation Officer with any requested financial information and shall incur
no new lines of credit without prior approval of the United States Probation Officer. You must notify the Probation Officer
of any material changes in your economic circumstances that might affect your ability to pay restitution, fines or special
assessments

5. While on supervision, the defendant will fulfill all tax obligations in adherence to lnternal Revenue Service requirements

6. The defendant shall participate in a program for mental health treatment as deemed necessary by the United States
Probation Officer, until such time as the defendant is released from the program by the probation ofhcer. The defendant is
to pay part or all of the cost of this treatmentl as directed by the United States Probation Office.

7. The defendant shall submit their person, residence, place of employment vehicles, and papers, to a search, with or
without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation of a
condition of release. Failure to submit to search may be grounds for revocation. The defendant shall warn any other
occupants that the premises may be subject to searches pursuant to this condition. The defendant shall allow seizure of
suspected contraband for further examination.

8. The defendant shall pay restitution in the amount of $644,689.70. The defendant is to make payments at a rate of
$21,489 per month, or as otherwise directed by United States Probation. Payment shall be made to the Clerk, United
States District Court, PO. Box 8537, Missoula, MT 59807 and shall be disbursed to:

Great West Casua|ty Company
1100 West 29th Street
South Sioux Clty NE 68776

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 - Criminal Monctary Pena|ties

 

Judgment _ Page 7 of 8
DEFENDAN'I`: Donald E. Wood, Jr.

CASE NuMBER: CR 17-138-BLG-sPW_2
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 1,300.00 $ $ $ 644,689.70
l:l The determination of restitution is deferred until . An Amended Judgment in a Cri'mi'nal Case (A0245C) will be entered

after such determination
11 The defendant must make restitution (including community restitution) to the following payees in the amount listed bclow.

lf the defendant makes a partial payment, each payee shall receive an approximatel ro ortioned ayment, unless specified otherwise in
the priority or_der or percentage payment column elow. Howevcr, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before thc United States ls paid.

Name of Payee ` Total Loss** Restitution Ordered Priori§y or Percentage
Great West Casua|ty Company ' 7 $644.689.70
TOTALS 3 0.00 $ 644,689.70

Restitution amount ordered pursuant to plea agreement S

The defendant must pay interest on restitution and a fine of more than 32,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
l:l the interest requirement is waived for the l:] fine l:l restitution.

El the interest requirement for the l:| fmc El restitution is modified as follows:

* J t' f V' tims ofTraft`ickin Act of2015, Pub. L. No. 114~22. _ _
** 1ll~`giri::iizngosrfor“ihe total amount o losses are required under Chapters 109A, l 10, l 10A, and 113A othtle 18 for offenses committed on or

after September 13, 1994, but before Apri123, 1996.

AO 2458 (Rev. 02/|8) Judgmcnt in a Criminal Ciise

Sheet 6 -- Schedule of Payments
Judgment - Page 8 of

DEFENDANT: Donald E. Wood, Jr.
CASE NUMBER: CR 17-138-BLG-SPW-2

SCHEDULE OF PAYMENTS

Having assessed the defendant‘s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Zl

B |]
C l:l
D l:l

Unless _the cou_rt ha_s expressly ordered otherwise, if thisjudgment imposes imprisonment, pa ment of criminal monetary penalties is due during
the period of impnsonment. All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons' Inmate

Lump sum payment of S 1»300-00 due immediately, balance due

|:| not later than ,or
EZ] in accordance with |] C, |] D, |:| E,or M Fbelow; or

Payment to begin immediately (may be combined with l:l C, I:] D, or I:] F bclow); or

Payment iri equal (e.g., ii'eekfi', momh/,i', quarlerly) installments of S over a period of
(e.g.. months oryears), 10 COmmenCc (e.g.. 30 or 60 days) aher the date of this judgmenf; Or

Payment in equal (e.g., ii'eekly, monthly, quarreer installments of S over a period of
(e.g., months aryears), to commence (¢-.g., 30 or 60 dqu) after release from imprisonment to a

term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per quarter,

and payment shall be through the Bureau of Prisons' inmate Financial Responsibility Program. Criminal monetary

payments shall be made to the Clerk, United States District Court, James F. Battin U.S. Counhouse, 2601 2nd
Ave North, Ste 1200, Bil|ings, MT 59101.

Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

|Zl Joint and Several

Defendant and (_Jo-Defendant Names_ and Case Numbers (including defendant )iumber), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

Co-Defendant: Woody's Trucking. LLC, Case Number: 17-138-BLG-SPW-1. Tota| Amount: $644689.70, Joint and
Several Amount: $644689.70. Payee: Great West Casua|ty Company.

l:] The defendant shall pay the cost of prosecution

l:l The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant‘s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment. (2) restitution principal. (3) restitution interest, (4) fine principal, (5) fine

interest, (6) community restitution, (7) JVTA assessment, (8) pcnalties, and (9) eosts, including cost of prosecution and court costs.

